Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether “a part” as recited in claim 2 is the same as “the projecting portion” of claim 1.  The disclosure appears to indicate that they are the same.  If so, the same terminology should be used in the claims to refer to the same part.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 (2 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Asouka (US 4,860,788).

Asouka discloses (e.g., FIG 9):
1. A relief valve comprising:
a valve case 16, 71 attached to an apparatus main body 12, the apparatus main body being provided with a high-pressure passage 13 and a low-pressure passage 14;
a suction poppet 17 provided in the valve case, the suction poppet being configured to allow flow of working fluid from the low-pressure passage to the high-pressure passage in a valve-opened state in which the suction poppet is separated from a first seat portion 20 provided in the apparatus main body (when 17 is shifted to the right of the position shown in FIGS 9, 10), and the suction poppet being configured to shut off communication between the high-pressure passage and the low-pressure passage in a valve-closed state in which the suction poppet is seated onto the first seat portion (as shown in FIGS 9, 10);
a main poppet 27, 28 provided in the suction poppet, the main poppet being configured to allow flow of the working fluid from the high-pressure passage to the low-pressure passage in a valve-opened state in which the main poppet is separated from a second seat portion 33 provided in the suction poppet (when 35 opens, it allows 27 to open), and the main poppet being configured to shut off communication between 
a guide plug 16 configured to define a back-pressure chamber 21 in the suction poppet between the guide plug and the main poppet;
a pilot passage (29) provided in the main poppet, the pilot passage being configured such that the high-pressure passage and the back-pressure chamber are communicated through the pilot passage (see FIGS 9, 10); and
a pilot poppet 35 configured to open / close a passage through which the back-pressure chamber and a drain chamber 34 provided in the guide plug are communicated, wherein
when a pressure in the high-pressure passage reaches a set pressure, the main poppet is opened as the pilot poppet is opened, and thereby, the working fluid is guided from the high-pressure passage to the low-pressure passage (35 unseats due to high inlet pressure, allowing back pressure to drain, which allows 27 to shift to the right and open);
when the pressure in the high-pressure passage becomes lower than a pressure in the low-pressure passage, the suction poppet is opened and the working fluid is guided from the low-pressure passage to the high-pressure passage (due to high pressure from 14 acting on the left-facing surfaces of 17);
the suction poppet has a first seating portion (which seats against 20) configured to be seated onto the first seat portion (see FIGS 9, 10);
the main poppet 27 has a second seating portion 27a and a projecting portion (the left side of 28), the second seating portion 27a being seated onto the second seat portion 33, and the projecting portion 28 projecting out from the second seating portion 27a towards the high-pressure passage (see FIGS 9, 10) ;
the projecting portion (the left side of 28) is provided with a tip-end-side opening portion of the pilot passage (the left side end-surface of 28), the tip-end-side opening portion facing the high-pressure passage (see FIGS 9, 10); and
a length from the first seating portion (which seats against 20) to the tip-end-side opening portion (the left side end-surface of 28) is set so as to be equal to or longer than an outer diameter of the projecting portion (28; see FIGS 9, 10).



the main poppet has
a main body portion 27 having the second seating portion 27a, and a pilot piston 28 provided in a sliding hole (the space in 27, in which 28 fits) so as to be slidable, the sliding hole being provided in the main body portion 28;
the pilot passage has a variable restrictor (the orifice at the right side of 39) , the variable restrictor being configured such that an opening area of the variable restrictor is changed as the pilot piston slides with respect to the main body portion (as 28, 32 approaches the left tip of 35);
the projecting portion (the left side of 28) is a tip end portion of the pilot piston, the pilot piston projecting from a tip end surface of the main body portion facing the high-pressure passage (the left end-face of 27); and
the length from the first seating portion (which seats against 20) to the tip-end-side opening portion (the left side end-surface of 28) is set so as to be equal to or longer than an outer diameter of a part (28), the part being configured to slide in the sliding hole in the pilot piston.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, assuming the scope of the claims remains unchanged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7565915 discloses a similar relief valve including a pilot orifice with a communicating passage 40  between an outer circumferential surface of the pilot member and an inner circumferential surface of a sliding hole.

William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/11/21